I concur in the view that the primary claim constitutes a cause of action of which the District Court has no jurisdiction, and that, so far as it alone is involved, the court properly sustained defendants' plea to the jurisdiction. But in my opinion, the alternative claim does not appear to be a cause of action of which the District Court does have jurisdiction. If it does not so appear, then it cannot be said that as to such cause of action the court erred in sustaining the plea to the jurisdiction and dismissing the suit.
It may be granted that a mere failure of plaintiffs' petition to allege a cause of action does not conclude a question of jurisdiction. However, Compton v. Elliott, 126 Tex. 232, 88 S.W.2d 91, and other cases dealing with questions of pleas of privilege, logically refute even that proposition. If the place of the commission of a crime cannot be shown, as in effect held in said decisions, without showing that a *Page 487 
crime was in fact committed, how can it affirmatively appear that a cause of action attempted to be alleged is within the jurisdiction of the court, when the allegations show no cause of action? All that the proponent of the motion to dismiss for want of jurisdiction was required to show was that it did not affirmatively appear that the court had jurisdiction.
Of course, a district court has jurisdiction of a suit asserting a cause of action to remove a cloud on title to land. The question here involves a little more than that. Does it have jurisdiction to set aside, or to alter, limit or modify a judgment of a county court, not void on its face, and, therefore, presumably valid, merely by calling it, or some fancied effect of it, a cloud on title and praying its removal?
Necessary to the existence of a cause of action to remove a cloud from title is a cloud on title. "A cloud on title has been defined as asemblance of title, either legal or equitable, or a claim of a right in land appearing in some legal form, but which is, in fact, invalid or which it would be inequitable to enforce." (Italics ours.) 34 Tex.Jur. 818, sec. 6. As said by Corpus Juris, "A cloud such as equity will undertake to remove is a semblance of title, either legal or equitable, or a claim of an interest in lands appearing in some legal form, but which, in fact, is unfounded and which it would be inequitable to enforce." (Italics ours.) 51 C.J. 141, sec. 23. The same authority then goes on to say: "It is something which constitutes an apparentencumbrance upon the title, or an apparent defect in it; something that shows prima facie some right of a third party, either to the whole or some interest in the title. Some color of title in defendant must be shown in order to constitute a cloud and if the alleged cloud has not even the appearance of validity there is no ground for invoking the aid of equity to remove it." (Italics ours.) Id.
These definitions necessarily exclude mere apprehension or groundless fears of adverse claims, as also mere verbal assertions of adverse claims. As said in the text of Texas Jurisprudence, "mere apprehension and groundless fears are not enough to sanction an action of this character." 34 Tex.Jur. 817, sec. 4. And further: "Mere verbal assertion of ownership does not constitute a cloud; there must be some deed or other writing which casts doubt upon the validity of the record title." 34 Tex.Jur. page 818, sec. 6. Walker v. Haley, Tex.Civ.App. 236 S.W. 544; Newman v. Newman, Tex.Civ.App. 86 S.W. 635. The general rule as stated by Corpus Juris is as follows: "Except where the statute [some statute] has enlarged the jurisdiction of equity so as to authorize actions to quiet title against persons asserting any adverse claim, a mere verbal claim or assertion of ownership in realty does not constitute cloud on title." (Italics ours.) 51 C.J. 150, sec. 23; Newman v. Newman, supra.
These definitions and specification of exclusions therefrom are mentioned in order to emphasize and show the truth and logic of this proposition, namely, that in a suit to remove a cloud from title, "Plaintiff must in the first instance show the assertion of adverse claim by a defendant and prove his allegations that such claim is invalid and a cloud on title." 51 C.J. 248, sec. 226; Walker v. Haley, Tex.Civ.App.236 S.W. 544. It is, of course, unnecessary to say that, plaintiffs' petition must allege (describe sufficiently to identify) the cloud sought to be removed.
What was the cloud alleged in the instant case? There can, it seems to me, be no difference of opinion upon that question; it was the judgment of the county court approving defendants' claim upon an unsecured money demand against the estate being administered. We have held that that judgment is not void on its face, if void at all, and hence, that the District Court has no jurisdiction in the first instance to adjudicate the question of its asserted invalidity. But that judgment is the only cloud of title asserted in plaintiffs' alternative claim. True, that claim purports to be asserted only upon the assumption, as an alternative, that the judgment is not void, but valid. Even so, thejudgment is the only cloud alleged. The allegation is "That the asserted claim of the defendant, Snyder National Bank, and the allowance thereof by the administrator aforesaid, and approval thereof by the administrator aforesaid, as well as the County Judge approving the same and the filing thereof among the probate records of the County Court of Scurry County, Texas, constitutes cloud," etc. (Italics ours.) Needless to say, the matters alleged as preliminary to "the County Judge approving the same", as well as the subsequent filing of such judgment, are all, as a matter of *Page 488 
law, mere incidents of, and comprehended in, the judgment of approval, which as to subject matter was fully coextensive with the claim. As a matter of law, the alleged cloud does not constitute a cloud, but that alone, it is assumed, would not be determinative of the question of jurisdiction, but only of the sufficiency of the pleading to state a cause of action. But the trial court, as this court has done, has determined that it was without jurisdiction to declare void the judgment approving the claim. Then as to the alternative claim it was apparent that notwithstanding the purported assumption of the validity of the judgment of approval, such judgment nevertheless was the only cloud on title asserted. Plaintiffs' prayer was that "in the event the Court should find that said judgment [approving defendants' claim] is a valid judgment, that the Court cancel and annul and set aside said judgment,insofar as it purports to be a claim against their homestead." (Italics ours.) Of course the District Court had no more jurisdiction to limit or qualify the judgment of the County Court than it had to adjudicate its entire invalidity. It seems to me that the honorable trial judge was warranted in concluding that the alternative claim was merely the hair on the primary claim as the hide and was unable to see, as I find myself unable to see, how he could get rid of the hide without letting the hair go with it.
But even if the action of the court as relating to the alternative claim should, in strictness, be considered as involving only a question of the sufficiency of plaintiffs' petition to state a cause of action for the removal of a cloud on title, and not a question of the court's jurisdiction, still I think the judgment of dismissal should be affirmed. The cause of action attempted to be alleged was grounded upon an assumption that the judgment of the County Court approving a simple unsecured claim upon a money demand constituted an apparent lien in favor of the claimant, as a creditor of the estate upon property which constituted the homestead of deceased at the time of his death and who left surviving constituents of the family. As a matter of law such an assumption was not warranted. If so, every judgment awarding recovery upon a simple money demand casts a cloud upon any homestead owned by the defendant. Would anyone contend that in such a case the debtor, while acknowledging the validity of the judgment, could maintain an action to have such judgment adjudicated as a cloud on title and removed? Surely, it seems to me, in the light of the foregoing definitions there can be but one answer to that question. It is apparent that allegations of the alternative claim do not merely fail to show a cause of action which may exist. They show that upon the transaction alleged no cause of action can exist, and, therefore, that none could be alleged. In such situation the proper judgment is the judgment of dismissal rendered. Hence, I think, at all events, the action of the court, if error at all, was harmless. *Page 611